Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 12-31 were pending.  See examiner’s amendment below for new and canceled claims.



Continuity
2.         The instant application is a continuation of PCT/EP2016/069337 filed 8/15/2016


Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 2/14/2019 was filed after the mailing is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Interview Summary
4.         An interview was conducted with Applicant’s representative with Saliba Raja, Reg 43078, on May 19, 2021.



EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Saliba Raja Reg 43078, on May 19, 2021.  Authorization for a subsequent alteration to the Examiner’s amendment concerning claims 11 and 20 were granted in a follow up telephone call with Saliba Raja Reg 43078, on June 4, 2021.  

The application has been amended as follows: 

20. (Currently Amended) The hearing assistive device according to claim 12, 



Claims 27-31 are cancelled.  






39.    (New)  A method for programming a hearing assistive device, including:
initiating the programming session by requesting write access from a programming device to the hearing assistive device;
sending, in response to the request, a first message from the hearing assistive device to a programming-rights-management server;
generating, in the programming-rights-management server, a programming rights permission list;
sending a second message containing the programming rights permission list from the programming-rights-management server to the hearing assistive device; transferring programming data in a programming session from the programming device to the hearing assistive device;
writing the received programming data as control data sets permitted according the programming rights permission list received from the programming-rights-management server; and
terminating the programming session once data writing has been completed.

40.    (New)  The method according to claim 1, wherein the hearing assistive device embeds a signed or encrypted element into the first message by means of security element, and wherein the programming right management server embeds a signed or encrypted element into the second message by means of security element, whereby devices relaying the first and/or second messages will not be able to modify the one or more signed or encrypted elements.

41.    (New)  The method according to claim 2, wherein the programming right permission list is included in the signed or encrypted element of the second message.

42.    (New)  The method according to claim 1, wherein the programming device is acting as gateway for the hearing assistive device to the Internet and is relaying the first and second messages exchanged between the hearing assistive device and the programming-rights-management server.

43.    (New)  The method according to claim 1, and further comprising calculating of a first nonce based upon a private key stored in the hearing assistive device and including the first nonce in the first message.

44.    (New)  The method according to claim 5, and further comprising verifying, in the programming-rights-management server, the authenticity of the first message by means of the first nonce.

45.    (New)  The method according to claim 1, and further comprising calculating of a second nonce in the programming-rights-management server and including the second nonce in the second message.

46.    (New)  The method according to claim 7, and further comprising verifying, in the hearing assistive device, the authenticity of the second message by means of the second nonce.

47.    (New)  The method according to claim 1, wherein the programming rights permission list contains a whitelist of memory addresses with associated access rights.

48.    (New)  The method according to claim 9, wherein the whitelist is only valid for the programming session for which it was created.

49.    (New)  The method according to claim



Examiner’s Comment

6.	Examiner’s Note: (Claims 39-49 recite previously claims 1-11 with additional amendment to former claim 1 to change its multiple dependency to claim 1)



Reasons for Allowance

7.	Applicant’s claim 12 (broadest independent claim) recites 
A hearing assistive device having a programming interface providing secure access to programming data stored in the hearing assistive device, and a communication manager managing communication over a wireless connection, wherein
the communication manager, when receiving a write access request from a programming device, sends a first message to a programming-rights-management server; the communication manager, when receiving a second message containing a programming rights permission list from the programming-rights-management server in response to the message sent, sets up a programming session with the programming device based upon the programming rights permission list; and
the communication manager terminates the programming session once data writing has been completed.

As an initial matter, the claim asserts several entities:
A hearing assistive device with a programming interface
A programming rights management server
A programming device which sends a write access request on the hearing device

Applicant’s claim recites a hearing assistive device which has a communication manager which when receiving a write access request from a programming device, sends a first message to a programming rights management server.  The communications manager on the hearing assistive device then receives a second message containing a programming rights permissions list from the server, and sets up a programming session with the programming device.  

The communication manager of the hearing assistive device then terminates the programming session once the data writing has been completed.


Closest prior art found is USPGPUB 2016/0173997 Pedersen et al.
Pederson et al. teaches 
A hearing assistive device having a programming interface providing secure access to programming data stored in the hearing assistive device, and a communication manager managing communication over a wireless connection (see Figure 1, where the device is a hearing assistive device having a communications interface)
, wherein
when receiving a write access request from a programming device, send[ing] a first message to a programming-rights-management server; the communication manager, when receiving a second message containing an authorization from the programming-rights-management server in response to the message sent, sets up a programming session with the programming device based upon the authentication/authorization where when receiving a request to write a new firmware update from the client device [0082], the client sends a message to a server requesting authorization/authentication from a server, and when a second message comprising said authorization from the server is received, setting up a programming session, said programming session being a firmware updating session.  Pedersen et al. [0083]  see also Figures 5, 4,   and
terminates the programming session once data writing has been completed, where the programming session is terminated once the firmware writing has been completed.  Pedersen et al. [0083]  see also Figures 5, 4   



the communication manager, when receiving a write access request from a programming device, sends a first message to a programming-rights-management server; the communication manager, when receiving a second message containing a programming rights permission list from the programming-rights-management server in response to the message sent, sets up a programming session with the programming device based upon the programming rights permission list; and
the communication manager terminates the programming session once data writing has been completed.


Pedersen et al. does not explicitly teach the method where it is the hearing device which when receiving a write access request from a programming device, the communications manager of the hearing assistive device sends a first message to a programming-rights-management server; 

More specifically, in Pedersen et al. it is the client which corresponds with the server to negotiate an authentication on behalf of the hearing device, in order for the firmware data to be written to the hearing device.  See [0083]

Based on the Examiner’s search of the prior art, it is far more conventional to have the client device interact with the server rather than have the communications manager of the hearing device interact with the server.  For instance, USPGPUB 2015/0010159 Tran et al., is an Tran et al. Figure 4, said fitting software downloaded and stored as a software package on a conventional personal computer.  See Tran et al. [0017]


On the contrary in Applicant’s claim, it is only when the hearing device receives a write access request from a programming device that the hearing device sends a first message to a programming-rights-management server.


US Patent 9177122, Trier however teaches method in which a separate handheld device may contact an authentication server in order to effectuate a secure firmware update.  For instance, in Trier Figures 5 and 4, it is the portable device which contacts the server for authentication to perform a firmware update.  

However the Examiner notes in the art of Trier, it is the general purpose computer whose firmware is being updated, not the handheld device.   In the case of Trier, the handheld device acts a security dongle which has wifi capabilities to write to the memory of the personal client computer.   See Trier figures 3,4 5.


a programming rights permission list from the programming rights manager server in response to the message sent.  


Both the art of Pederson et al. and Trier, rather receive in their messages from the server, a generalized authorization or authentication rather than a programming rights permission list.  

Although programming rights permission lists are known in the art, Applicant’s specific claim methods require that the response received by the hearing device is a programming rights permission list in response to an initial write access request.  

Motivation to combine was not found.  Moreover, the more conventional approach in the art towards this limitation is to simply authorize the initial write request (or other request which precipitated the need for authentication in the first place) at the client device.

Finally, neither Pedersen et al. nor Trier explicitly teach the method where is the communications manager of the hearing assistive device which terminates the programming session.


Claim 12 is allowable over the prior art.  Claims 13-20 are allowable because they depend upon claim 12.  Claims 21 and new claim 32 are substantially similar to claim 12 and is allowable 

Because Applicant’s claims have overcome the prior art, Applicant’s claims are allowable.  








Conclusion
8.       The following art not relied upon is made of record:
USPGPUB 20160173996 Edgar et al. teaches a method of managing updates of hearing assistance devices.
USPGPUB 10715934 teaches a hearing system and method of retrieving hearing device data.
USPGPUB 10510446 teaches a method by Assignee that does not qualify as prior art, but is cited as it is illustrative of an earlier forerunner of Applicant’s invention.  
USPGPUB 20160212552 teaches a method of controller and configuring a hearing device.
USPGPUB 20140082373 teaches a method for updating firmware in a secure device.


9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HO whose telephone number is (571)270-7862.  The examiner can normally be reached on 11-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/THOMAS  HO/
Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494